        Case 2:19-cv-02248-JMA-AYS Document 16 Filed 06/05/19 Page 1 of 1 PageID #: 77
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________


                    Teknor Apex Company,                           )
                             Plaintiff                             )
                                v.                                 )      Case No.    19-cv-02248
                    Ray Padula Holdings,                           )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant, Ray Padula Holdings                                                                                      .


Date:          06/05/2019                                                                    s/ Brian J. Doyle
                                                                                            Attorney’s signature


                                                                                         Brian J. Doyle (BD0414)
                                                                                        Printed name and bar number
                                                                                     Notaro, Michalos & Zaccaria P.C.
                                                                                        1270 Broadway, Suite 807
                                                                                          New York, NY 10001

                                                                                                  Address

                                                                                     brian.doyle@notaromichalos.com
                                                                                              E-mail address

                                                                                             (845) 359-7700
                                                                                             Telephone number

                                                                                             (845) 359-7798
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
